IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 535 EAL 2015
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
ARJUNA MASON AKA TONY MASON,                :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Eakin and Donohue did not participate in the consideration or decision

of this matter.